Citation Nr: 1039847	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from January 2003 to May 2004, 
with service in Kuwait and Iraq from February to June 2003 in 
support of Operation Enduring Freedom.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2008 by a Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claims.  The hearing was scheduled for October 
19, 2010, but the Veteran contacted VA earlier that month and 
requested that his hearing be rescheduled.  Specifically, the 
Veteran indicated that he moved to Texas for employment and was 
unable to attend the scheduled hearing.  Based on this 
information, the Board found good cause for the Veteran's failure 
to report to the scheduled hearing.  See 38 C.F.R. § 20.704 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, the Veteran requested that a video-conference 
hearing scheduled for October 19, 2010 be rescheduled because he 
was unable to attend the hearing.  The Veteran recently moved to 
Texas for employment purposes and was no longer residing in 
Tennessee.  In light of this information and based on the Board's 
good cause finding for missing the scheduled examination, (1) the 
Veteran's claims file should be transferred to Texas; and (2) his 
request for a video-conference hearing in connection with the 
current claims should be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's claims file to 
Texas in light of the October 2010 notice 
letter from the Veteran in which he advised 
VA that he had moved there to take 
employment.

2.  After Step 1 is completed, the Veteran 
should be scheduled for a video-conference 
hearing before a Veterans Law Judge following 
the usual procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


